DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 February 2022 has been entered.
 
Response to Amendment
The response filed 10 February 2022 has been entered. Claims 1-17 and 19-20 remain pending in the application. Claim 18 remains canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 8 and 12 recite the limitation "a central axis" in line 2.  It is unclear if these “a central axis” are referring to the central axis introduced in Claims 1 and 10 respectively.  For purposes of examination, the central axes will be treated as the same as previously introduced in Claims 1 and 10.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-11, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bey (U.S. Patent 4,295,493).
Regarding claim 1, Bey discloses a fluid control valve 10 comprising:
a valve housing 12 having a fluid inlet 14 and a fluid outlet 16;

a flow control element (22, 34/42) positioned within the valve housing downstream of the valve body, the flow control element having:
a peripheral body 34/42 disposed about a central axis (out of the page through the center of ball 18 in FIG. 1);
an inward body 22 at least partially surrounded by the peripheral body (as seen in FIG. 1, disk 34 surrounds the entire downstream side of the feeder ring 22) such that at least portions of the peripheral body and the inward body reside on a common axis (longitudinal axis bisecting ball valve 10) extending perpendicularly from the central axis, the inward body having a plurality of flow control passageways (32 from the vertically center passageway to the top passageway) extending therethrough; and
at least one opening (32/36/34 positioned vertically below the center passageway) collectively defined by the peripheral body and the inward body (FIG. 1; Col. 2 line 34-Col. 3 line 35).
Regarding claim 2, Bey discloses the valve body and flow control element are positioned relative to each other such that as the valve body transitions from the closed position toward the open position, fluid flows through at least one of the plurality of flow control passageways (top 22, 34/42) prior to fluid flow through the opening (FIG. 1).
Regarding claim 6, Bey discloses the flow control element includes a concave surface 24 which is complementary to an exterior profile of the valve body (FIG. 1; Col. 2 line 44-46).
Regarding claim 7, Bey discloses the flow control passageways are formed to provide varying degrees of energy attenuating capacity, and are arranged so that those flow control passageways 
Regarding claim 8, Bey discloses the peripheral body defines a central axis (horizontal in FIG. 1 orientation) and each of the plurality of flow control passageways extend in a direction parallel to the central axis (the passageways 32 are three dimensional voids, as such the passageways extend in the x, y, and z directions, thus they extend parallel to the central axis) to define a respective length, the lengths of at least two of the plurality of flow control passageways being different (the top passageways are longer than the central passageways overall and along the x-axis) (FIG. 1).
Regarding claim 9, Bey discloses the flow control element is formed as a unitary structure (unitary means to act as a unit, the feeder ring assembly 22, disks 34, and rotatable disks 42 act as a unit to reduce pressure) (FIG. 1).
Regarding claim 10, Bey discloses a flow control element (22, 34/42) for use in a fluid control valve having a valve body disposed within a valve housing 12 and being transitional relative to the valve housing between a closed position and a fully open position, fluid flow through the fluid control valve incrementally increasing as the valve body incrementally transitions from the closed position toward the fully open position, the flow control element comprising:
a peripheral body 34/42 disposed about a central axis (out of the page through the center of ball 18 in FIG. 1); and
an inward body 22 at least partially surrounded by the peripheral body (as seen in FIG. 1, disk 34 surrounds the entire downstream side of the feeder ring 22) such that at least portions of the peripheral body and the inward body reside on a common axis (longitudinal axis bisecting ball valve 10) extending 
the flow control passageways (32 from the vertically center passageway to the top passageway) being formed to provide varying degrees of energy attenuating capacity, and arranged within the inward body so that those flow control passageways exposed to fluid flow upon the initial opening of the valve body provide greater energy attenuating capacity than those flow control passageways progressively exposed to fluid flow as the valve body continues to transition to the fully open position (the longer passageways at the top of the feeder ring assembly 22 have a higher capacity for energy attenuation than the shorter central passageways) (FIG. 1; Col. 2 line 34-Col. 3 line 35).
Regarding claim 11, Bey discloses the flow control element further comprises at least one opening (32/36/34 positioned vertically below the center passageway) collectively defined by the peripheral body and the inward body, the opening being arranged so as to be exposed to fluid flow subsequent to a majority of the fluid control passageways being exposed to fluid flow as the valve body continues to transition to the fully open position (FIG. 1).
Regarding claim 15, Bey discloses each of the plurality of flow control passageways extend in a direction parallel to the central axis (the passageways 32 are three dimensional voids, as such the passageways extend in the x, y, and z directions, thus they extend parallel to the central axis) to define a respective length, the lengths of at least two of the plurality of flow control passageways being different (the top passageways are longer than the central passageways overall and along the x-axis) (FIG. 1).
Regarding claim 16, Bey discloses the flow control element is formed as a unitary structure (unitary means to act as a unit, the feeder ring assembly 22, disks 34, and rotatable disks 42 act as a unit to reduce pressure) (FIG. 1).
Regarding claim 17, Bey discloses a fluid control valve 10 comprising:

a valve body 18 disposed within the valve housing and transitional relative to the valve housing between a closed position and a fully open position, in the closed position, the valve body preventing fluid flow between the fluid inlet and the fluid outlet, the valve body being incrementally transitional from the closed position to the open position to incrementally increase the amount of fluid flow from the fluid inlet to the fluid outlet; and
a flow control element (22, 42/34) positioned within the valve housing downstream of the valve body, the flow control element having:
an orifice plate 22 having a plurality of passage inlets (at 32 from the vertically center passageway to the top passageway) formed therein and at least one flow opening (32 positioned vertically below the center passageway) formed therein; 
a main body (34/42 excluding the furthest right 34) having a plurality of flow control passageways 36/48 extending therethrough, the main body being aligned with the orifice plate such that at least some of the plurality of passage inlets are in communication with the flow control passageways; and
a frame (the positioning element seen on the right side of FIG. 6 and 7 contacting 12 and the furthest right 34) disposed about a central axis (out of the page through the center of ball 18 in FIG. 1) at least partially surrounding the main body (as seen in FIG. 1, the frame as defined above surrounds the entire downstream side of the main body as defined above) such that at least portions of the frame and the main body reside on a common axis (longitudinal axis bisecting ball valve 10) extending perpendicularly from the central axis, the frame defining at least one opening (the opening between the element seen on the right side of FIG. 6 and 7 contacting 12 and the furthest right 34) in fluid communication with at least some of the plurality of passage inlets (FIG. 1; Col. 2 line 34-Col. 3 line 35).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 12-13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bey in view of Bates (U.S. Patent Re. 31,105).
Regarding claim 3, Bey discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Bey further discloses the valve housing defines a flow axis (x-axis) extending between the fluid inlet and the fluid outlet (FIG. 1).

However, Bates teaches a valve comprising a plurality of flow control passageways 13/14/17/21, at least one of the plurality of flow control passageways being comprised of a plurality of segments (created by 14, 17), the passageways having a rectangular cross-section and being inclined 45 degrees relative to the flow axis (Col. 3 line 55-65) (FIG. 1; Col. 3 line 55-65).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Bey by making at least one of the flow control passageways comprised of a plurality of segments and the fluid flow passages inclined at 45⁰, as taught by Bates, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art and since it has been held that use of suitable equivalent structures involves only routine skill in the art (both orientations of the fluid flow path provide a variability while rotating to allow more or less flow retardation).
Regarding claim 4, Bey, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 3.
Bey further discloses the at least one of the plurality of flow control passageways includes a rectangular cross section (Bates FIG. 2 shows slots 21 have a rectangular cross-section) in a plane perpendicular to the flow axis (Bates FIG. 1, 2).
Regarding claim 12, Bey discloses the claimed invention substantially as claimed, as set forth above from claim 10.
Bey further discloses the valve housing defines a flow axis (x-axis) extending between the fluid inlet and the fluid outlet (FIG. 1).
Bey is silent regarding at least one of the plurality of flow control passageways being comprised of a plurality of segments each segment being inclined 45 degrees relative to the flow axis.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Bey by making at least one of the flow control passageways comprised of a plurality of segments and the fluid flow passages inclined at 45⁰, as taught by Bates, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art and since it has been held that use of suitable equivalent structures involves only routine skill in the art (both orientations of the fluid flow path provide a variability while rotating to allow more or less flow retardation).
Regarding claim 13, Bey, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 12.
Bey further discloses the at least one of the plurality of flow control passageways includes a rectangular cross section (Bates FIG. 2 shows slots 21 have a rectangular cross-section) in a plane perpendicular to the central axis (Bates FIG. 1, 2).
Regarding claim 19, Bey, discloses the claimed invention substantially as claimed, as set forth above from claim 17.
Bey further discloses the main body includes an inlet face (furthest upstream surface of the furthest upstream 34) and an outlet face (furthest downstream surface of the furthest downstream 34) spaced from the inlet face along a main body axis (x-axis) (FIG. 1). 
Bey is silent regarding at least one of the plurality of flow control passageways being comprised of a plurality of interconnected segments, and each segment being inclined 45 degrees relative to the main body axis.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Bey by making at least one of the flow control passageways comprised of a plurality of segments and the fluid flow passages inclined at 45⁰, as taught by Bates, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art and since it has been held that use of suitable equivalent structures involves only routine skill in the art (both orientations of the fluid flow path provide a variability while rotating to allow more or less flow retardation).
Regarding claim 20, Bey, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 19.
Bey further discloses each of the plurality of flow control passageways extend in a direction parallel to the main body axis to define a respective length, the lengths of at least two of the plurality of flow control passageways being different (the top passageways are longer than the central passageways) (FIG. 1).

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bey in view of Bates in further view of Glaun (U.S. Patent 9,528,632).
Regarding claim 5, Bey, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 3.
Bey/Bates further teaches the at least one of the plurality of flow control passageways includes a first rectangular cross section (at Bates 13) in a first plane perpendicular to the flow axis and a second 
Bey/Bates is silent regarding the second rectangular cross section being larger than the first rectangular cross section.
However, Glaun teaches a fluid flow passageway 40 that includes a first cross section (at 42) in a first plane perpendicular to the flow axis and a second cross section (at 44) in a second plane perpendicular to the flow axis, the second plane being downstream from the first plane and the second cross section being larger than the first cross section (FIG. 9-12) (FIG. 3, 4, 9-12; Col. 5 line 39-65).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Bey by having the first cross section of the flow passageways located upstream of a second cross section and being smaller than the second cross section, as taught by Glaun, for the purpose of increasing the fluid noise reduction of the fluid passing through the system.
Regarding claim 14, Bey, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 12.
Bey/Bates further teaches the at least one of the plurality of flow control passageways includes a first rectangular cross section (at Bates 13) in a first plane perpendicular to the flow axis and a second rectangular cross section (at Bates 21) in a second plane perpendicular to the central axis, the second plane being downstream from the first plane (Bates FIG. 1, 2).
Bey/Bates is silent regarding the second rectangular cross section being larger than the first rectangular cross section.
However, Glaun teaches a fluid flow passageway 40 that includes a first cross section (at 42) in a first plane perpendicular to the flow axis and a second cross section (at 44) in a second plane perpendicular to the central axis, the second plane being downstream from the first plane and the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Bey by having the first cross section of the flow passageways located upstream of a second cross section and being smaller than the second cross section, as taught by Glaun, for the purpose of increasing the fluid noise reduction of the fluid passing through the system.

Response to Arguments
Applicant's arguments filed 10 February 2022 have been fully considered but they are not persuasive.
Applicant first argues that the limitation “an inward body at least partially surrounded by the peripheral body” is not anticipated by Bey.  In the arguments, applicant states the definition of “surround” is “in alignment along a common axis”.  Implementing such a singular definition of “surround”, as applied to the claim limitation of Claims 1 and 10, Bey must disclose an inward body at least partially in alignment along a common axis with the peripheral body.  The inward body is interpreted as feeder ring assembly 22.  The peripheral body is interpreted as disks 34 and rotatable disks 42.  Figure 1 clearly illustrates the relationship between the above relied upon elements.  
Just as applicant asserts, “if one were to place the dime into the interior of an O-ring, that O-ring would circumvent the dime”, the disks 34 and rotatable disks 42 are at least partially in alignment along a common axis, specifically along the horizontal axis.  Furthermore, as stated above, and relying on an equally reasonable definition of “surround” from Merriam Webster as being “to extend around the margin or edge of: encircle”, as seen in FIG. 1, disk 34 surrounds, or extends around the margin or edge of, the entire downstream side of the feeder ring 22.  Therefore, based upon this interpretation of the claim limitation, the inward body is at least partially surrounded by the peripheral body.  As only a 
Applicant further argues that the limitation “a frame disposed about a central axis at least partially surrounding the main body such that at least portions of the frame and the main body reside on a common axis extending perpendicularly from the central axis” of Claim 17 is not disclosed by Bey.  For the reasons stated above and based upon the same interpretations of the claim language, applicant’s argument is not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BALLMAN whose telephone number is (571)272-9984. The examiner can normally be reached Mon-Fri 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on 571-272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/CHRISTOPHER D BALLMAN/Examiner, Art Unit 3753                                                                                                                                                                                                        

/Matthew W Jellett/Primary Examiner, Art Unit 3753